Title: From Thomas Jefferson to Jean Baptiste Ternant, 20 March 1793
From: Jefferson, Thomas
To: Ternant, Jean Baptiste


          
            Sir
            Philadelphia March 20th. 1793.
          
          I have to acknowledge the receipt of your note of the 6th. instant, on the claim of an inheritance of lands in North Carolina, supposed to have devolved from M. Giroud on Monsr. Preau, a Citizen of France, by virtue of the 11th. article of our treaty of Commerce. I have not received any letter on the subject from the President or Trustees of the University of North Carolina, or any other person. Indeed I could hardly expect to receive such a letter, as it would be quite improper in the Executive to give an opinion on the subject. It is purely a question of property which must be decided by the tribunals of the Country, who alone in litigated cases are competent to expound the laws of the land, among which, and of a paramount nature, is the treaty in question. To these tribunals therefore Mr. Preau must appeal, and I can refer him to them with the more satisfaction from my entire confidence that he will receive at their hands the most perfect justice. I am with great and sincere esteem, Sir your most obedient & most humble Servant.
        